internal_revenue_service number release date index number ----------------------------- ------------------------------- -------------------------------------- -------------- ----------------------------------------- re ---------------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-125213-14 date date legend ----------------------------- ------------------------------------------------------------------------ ------------------------------ --------------------------------- ----------------------------------- ------------------ ---------------------------- ------------------------------------ -------------------------- ----------------------------------- ------------------------------- ------------------------------------ ------------------------------- ----------------------------------------------------------------------- settlor trust ----------------------------------------------------------------------------------------------- child a child b child c child d child e spouse grandchild grandchild grandchild grandchild corporate trustee grandchild trust -------------------------------------------------------------- grandchild trust -------------------------------------------------------------------------------- grandchild trust ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- grandchild trust ------------------------------------------------------------------------ --------------------------------------------------------------------------------- date ------------------------------------------------------------------------ ------------------ plr-125213-14 date state state court -------------------------------------------------------------------------------------------------------------- cite cite ----------------- --------- ------------------------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ dear ------------------ this responds to your authorized representative’s letter dated date requesting rulings on the income gift estate and generation-skipping gst tax consequences of a proposed division and modification of a_trust facts on date a date before date settlor executed a_trust agreement trust agreement under which he irrevocably created and funded five trusts one such trust for each of his children article first a of the trust agreement provides that the principal shall be divided into five equal shares respectively by the names of settlor’s children child a child b child c child d and child e article first b of the trust agreement provides that each share shall constitute and be administered as a separate trust and be disposed of as follows article first b provides that the trust shall terminate upon the death of the settlor’s child whose name identifies the trust except that if that child is survived by a spouse the trust shall continue and terminate on the death of the spouse article first b provides that during the term of the trust the trustees shall pay as much income and principal of the trust at any time or from time to time to any one or more persons within a group consisting of the settlor’s child whose name identifies the trust that child’s spouse and the child’s children grandchildren and their spouses giving from time to time as the trustees shall determine in their discretion the trustees shall accumulate and add to principal income not paid to the beneficiaries article first b provides that upon termination of the trust the trustees shall distribute whatever principal then remains in the trust to the then living issue per stirpes of the child of the settlor whose name identifies the trust or in default of such issue to the settlor’s then living issue per stirpes plr-125213-14 article first b provides that principal that becomes distributable upon termination of the trust to a beneficiary who has not then attained the age of years shall not be distributed to that beneficiary until the beneficiary attains the age of years the trustees shall pay to him or her as much trust income and principal as the trustees shall determine in their discretion when the beneficiary attains the age of years the trustee shall distribute to him or her one-half of whatever principal then remains in the trust or one-half of the original principal of the trust as the case may be when the beneficiary attains the age of years the trustees shall distribute to him or her whatever principal then remains in the trust if the beneficiary dies before attaining the age of years the trustees shall distribute whatever principal remains in the trust at the beneficiary’s death to the beneficiary’s then living children in equal shares or in default of such children to the then living issue per stirpes of the beneficiary’s parent who was an issue of the settlor child a_trust was created pursuant to article first a of the trust agreement and is administered in accordance with its provisions corporate trustee is the current trustee the governing law for the administration of child a_trust is state it is represented that no additions have been made to child a_trust after date currently child a is married to spouse child a has four living children grandchild grandchild grandchild and grandchild under state law on the application of a trustee a court at any time may modify the terms of a_trust if because of circumstances not anticipated by the settlor compliance with the terms of the trust would impair the accomplishment of a material purpose of the trust cite in modifying the trust a court may amend or change the terms of the trust and terminate the trust in whole or in part cite division and modification due to the differences in the objectives and needs relating to child a’s four children corporate trustee filed a complaint in state court for a judicial modification of child a_trust on date state court issued an order authorizing corporate trustee to divide child a_trust into four separate trusts grandchild trust grandchild trust grandchild trust and grandchild trust collectively the grandchild trusts upon the division of child a_trust each asset of child a_trust will be allocated equally one-fourth to each of the four grandchild trusts corporate trustee will be the trustee of each grandchild trust each such grandchild trust will be governed by the following terms in addition to the other terms of the trust agreement that will continue to apply to each grandchild trust plr-125213-14 i the respective grandchild trust shall terminate on the death of child a except that if child a is survived by a spouse that grandchild trust shall continue and terminate on the death of the spouse ii iii during the term of a grandchild trust the trustees shall pay as much income and principal of the trust to any one or more persons within a group consisting of child a child a’s spouse the respective grandchild that grandchild’s children and the spouses of that grandchild and that grandchild’s children living from time to time as the trustees shall determine in their discretion upon termination of a grandchild trust the trustees shall distribute whatever principal then remains in that grandchild trust to that respective grandchild or if that grandchild is not living to that grandchild’s then living issue per stirpes or if none to child a’s then living issue per stirpes or if none to settlor’s then living issue per stirpes you have asked us to rule that the division and modification of child a_trust as described above will not cause child a_trust or the resulting four grandchild trusts to lose their exempt status and will not cause a distribution from or termination of any interest in child a_trust or the resulting four grandchild trusts to be subject_to gst tax under sec_2601 of the internal_revenue_code will not result in the realization by child a_trust a grandchild trust or a beneficiary of such trusts of income gain_or_loss under sec_61 sec_661 or sec_1001 will result in each grandchild trust being treated as a separate trust under sec_643 will result in each grandchild trust holding its share of child a_trust property with the same basis as when owned by child a_trust at the time of the division under sec_1015 and with a holding_period for such property that includes child a trust’s holding_period under sec_1223 will not cause any portion of the assets of child a_trust or a grandchild trust to be includible in the gross_estate of any beneficiary of child a_trust or a grandchild trust under sec_2036 through will not be a transfer by any beneficiary of child a_trust or a grandchild trust subject_to gift_tax under sec_2501 law and analysis plr-125213-14 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example describes a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be plr-125213-14 distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case child a_trust was irrevocable on date it is represented that there have been no actual or constructive additions to child a_trust after date the dispositive terms of each resulting grandchild trust will be identical to the dispositive terms of child a_trust and to each other except that the beneficiaries authorized to receive distributions during the term of a respective grandchild trust other than child a and child a’s spouse if any will be limited to the respective grandchild that grandchild’s children and the spouses of the grandchild and that grandchild’s children based on the facts submitted and the representations made the division and modification of child a_trust as described above will not result in a shift of any beneficial_interest in child a_trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the division and modification will not extend the time for vesting of any beneficial_interest in the grandchild trusts beyond the period provided for under child a_trust we conclude that the division and modification of child a_trust with the resulting grandchild trust grandchild trust grandchild trust and grandchild trust will not cause child a_trust or any of the four divided trusts to lose exempt status under b a of the tax_reform_act_of_1986 accordingly child a_trust and the four divided trusts will not be subject_to the provisions of chapter ruling sec_61 and provide that gross_income includes gains derived from dealings in property and income from an interest in a_trust plr-125213-14 sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange plr-125213-14 here the division of child a_trust and the equal allocation of all of its assets into the four resulting trusts grandchild trust grandchild trust grandchild trust with the same terms as child a_trust will not result in any shift in beneficial_interest in the assets of child a_trust accordingly the division of child a_trust as described will not result in the realization of gain_or_loss under sec_61 and sec_1001 in addition because the division of child a_trust is not a taxable_event under sec_1001 the holding_period of the assets that the grandchild trusts receive from child a_trust will include the period that child a_trust held those assets based on the facts submitted and representations made we conclude that the division of child a_trust to create grandchild trust grandchild trust grandchild trust and grandchild trust is not a distribution under sec_661 or sec_1 a -2 f accordingly the proposed division will not result in the realization by child a_trust a grandchild trust or any beneficiary of child a_trust or a grandchild trust of any income gain_or_loss under sec_662 or sec_1_661_a_-2 ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date the trustee represents that upon division each resulting grandchild trust will have different beneficiaries based on the facts submitted and representations made we conclude that as long as each grandchild trust created by the division of child a_trust is separately managed and administered the trusts will be treated as separate trusts for federal_income_tax purposes ruling sec_1015 provides that if the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if the basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be the fair_market_value plr-125213-14 sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter based on the facts submitted and representations made we conclude that because sec_1001 does not apply to the division of the trust assets under sec_1015 the basis of the trust assets will be the same after the modifications and division of child a_trust as the basis of those assets before the modifications and division ruling sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property plr-125213-14 sec_2038 provides that the value of the decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the three-year period on the date of the decedent’s death in order for sec_2036 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in this case no person made a transfer to child a_trust or the four resulting trusts other than settlor on date accordingly we conclude that neither the amendment to child a_trust nor the trustees’ division of that trust into grandchild trust grandchild trust grandchild trust and grandchild trust will constitute a transfer by the beneficiaries of child a_trust or any grandchild trust within the meaning of sec_2036 through for this reason neither the division nor the amendment will cause the property of those trusts to be includible in the gross_estate of any beneficiary by reason of sec_2036 through ruling sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax the division of child a_trust into grandchild trust grandchild trust grandchild trust and grandchild trust as described above will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and representations made neither the amendment to child a_trust nor the division of that trust into the grandchild trusts will cause the beneficiaries of child a_trust or any grandchild trust to have made a taxable gift_for federal gift_tax purposes plr-125213-14 except as expressly provided herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code these rulings are directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes
